DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 08/30/2021, in which, claims 1-6, are pending. Claims 1, 5 and 6, are independent. Claims 2-4, are dependent.

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KAWAKUBO, (USPAP 2021/0014374 A1).

Referring to claim 1, Kawakubo teaches an image reading device ([0028,image forming 1103 of fig 1,  see also as shown in fig.1-9, the image-reading unit 110 includes [0038] the reading sensor 124 is a scanner whose type examples include a contact image sensor (CIS) and a charge coupled device CCD]), comprising: a first reading device  ([0111] As illustrated in FIG. 10, the detection section 120 includes the reading sensor 126 in addition to the detection sensor 122 and the reading sensor 124]), configured to read an image of one surface of a document (in connection of [reading sensor 124 [119] of fig 2, see 0045-0045] [0111] As illustrated in FIG. 10, the detection section 120 includes the reading sensor 126 in addition to the detection sensor 122 and the reading sensor 124]); 
a second reading device ([0111] as illustrated in FIG. 10, the detection section 120 includes the reading sensor 126 in addition to the detection sensor 122 and the reading sensor 124]), configured to read an image of another surface of the document ([0051], the first skew angle is detected by the detection sensor 122, while the second skew angle is detected by the reading sensor 124. For example, when at least one of the first and second skew angles is larger than a prescribed threshold, the determination section 152a determines to stop conveyance of the document R] see also [0111] As illustrated in FIG. 10, the detection section 120 includes the reading sensor 126 in addition to the detection sensor 122 and the reading sensor 124]); and 
circuitry ([122 and 124 of fig 1]) configured to detect a first skew angle of skew in the read image of the one surface of the document, (the first skew angle is detected by the detection sensor 122, see 0051]);
perform skew correction on the image of the one surface of the document based on the detected first skew angle of the skew in the image of the one surface of the document, ([see 0094, [the image adjuster 152c changes the inclination for correcting the read image based on the first trailing edge skew angle α1b to second trailing edge skew angle α2b in an area of the document R corresponding to a period of time from the trailing edge of the document R leaving the detection area of the detection sensor 122 to the trailing edge of the document R leaving the reading area of the reading sensor 124 (that is, a period of time from FIG. 7B to FIG. 7D),
 form a second skew angle for the image of the other surface of the document, the second skew angle corresponding to reverse of the detected first skew angle of the skew in the image of the one surface of the document, ([0095]the image adjuster 152c may correct the image data by changing an inclination for changing the read image according to an area in which a skew angle of the image of the document R is detected]);
 perform the skew correction on the image of the other surface of the document based on the formed second skew angle for the image of the other surface of the document, (00123 [the registration rollers 116R to temporarily stop the conveyance of the document R to correct the skew of the document R when it is determined that the document R will deviate from the conveyance width]), and 
output at least one of the image of the one surface of the document subjected to the skew correction and the image of the other surface of the document subjected to the skew correction, ([detect skew of a document or the like and correct image data generated by reading the document, see 0004, [i.e. an outputting means for outputting at least one of the image of the one surface of the document subjected to the skew correction, see also 0080]).

Referring to claim 2, Kawakubo teaches an image reading device ([0028,image forming 1103 of fig 1,  see also as shown in fig.1-9, the image-reading unit 110 includes [0038] the reading sensor 124 is a scanner whose type examples include a contact image sensor (CIS) and a charge coupled device CCD]), wherein the circuitry further performs error notification when the detected first skew angle exceeds a threshold value, in response to specification of continuation of the skew correction as a response to the error notification, ([see 0094, [the image adjuster 152c changes the inclination for correcting the read image based on the first trailing edge skew angle α1b to second trailing edge skew angle α2b in an area of the document R corresponding to a period of time from the trailing edge of the document R leaving the detection area of the detection sensor 122 to the trailing edge of the document R leaving the reading area of the reading sensor 124 (that is, a period of time from FIG. 7B to FIG. 7D),
performs the skew correction on at least one of the read image of the one surface of the document and the read image of the other surface of the document, and in response to specification of cancellation of the skew correction as a response to the error notification, cancels the output of the at least one of the read image of the one surface of the document and the read image of the other surface of the document, ([see 0094, [the image adjuster 152c changes the inclination for correcting the read image based on the first trailing edge skew angle α1b to second trailing edge skew angle α2b in an area of the document R corresponding to a period of time from the trailing edge of the document R leaving the detection area of the detection sensor 122 to the trailing edge of the document R leaving the reading area of the reading sensor 124]).

Referring to claim 3, Kawakubo teaches an image reading device ([0028,image forming 1103 of fig 1,  see also as shown in fig.1-9, the image-reading unit 110 includes [0038] the reading sensor 124 is a scanner whose type examples include a contact image sensor (CIS) and a charge coupled device CCD]), wherein the circuitry further determines whether the document has a sufficient length for executing skew detection, and based on a determination that the document has an insufficient length for executing the skew detection, terminates the skew detection, ([0063-0064, the second detection sensor 122B detects the presence of the document R. The detection sensor 122 consequently detects a first skew angle α1 of the document R]).

Referring to claim 4, Kawakubo teaches an image reading device ([0028,image forming 1103 of fig 1,  see also as shown in fig.1-9, the image-reading unit 110 includes [0038] the reading sensor 124 is a scanner whose type examples include a contact image sensor (CIS) and a charge coupled device CCD]), comprising: the image reading; and an image forming device configured to form an image output from the image reading device, ([0028,image forming 1103 of fig 1,  see also as shown in fig.1-9]).

Referring to claim 5, Kawakubo teaches an image reading method ([0028,image forming 1103 of fig 1,  see also as shown in fig.1-9, the image-reading unit 110 includes [0038] the reading sensor 124 is a scanner whose type examples include a contact image sensor (CIS) and a charge coupled device CCD]), comprising: controlling a first reading device ([124 of fig 2]) to read an image of one surface of a document ([controller 150 of fig 1]); controlling a second reading device , ([126 of fig 3]) to read an image of other surface of the document ([R of fig 1]); detecting a first skew angle of skew in the read image of the one surface of the document; ([0095]the image adjuster 152c may correct the image data by changing an inclination for changing the read image according to an area in which a skew angle of the image of the document R is detected]);
performing skew correction on the image of the one surface of the document based on the detected first skew angle of the skew in the image of the one surface of the document; ([0095]the image adjuster 152c may correct the image data by changing an inclination for changing the read image according to an area in which a skew angle of the image of the document R is detected]);
forming a second skew angle for the image of the other surface of the document, the second skew angle corresponding to reverse of the detected first skew angle of the skew in the image of the one surface of the document; ([see 0094, [the image adjuster 152c changes the inclination for correcting the read image based on the first trailing edge skew angle α1b to second trailing edge skew angle α2b in an area of the document R corresponding to a period of time from the trailing edge of the document R leaving the detection area of the detection sensor 122 to the trailing edge of the document R leaving the reading area of the reading sensor 124 (that is, a period of time from FIG. 7B to FIG. 7D),
performing the skew correction on the image of the other surface of the document based on the formed second skew angle for the image of the other surface of the document; (00123 [the registration rollers 116R to temporarily stop the conveyance of the document R to correct the skew of the document R when it is determined that the document R will deviate from the conveyance width]), and 
outputting at least one of the image of the one surface of the document subjected to the skew correction and the image of the other surface of the document subjected to the skew correction, ([detect skew of a document or the like and correct image data generated by reading the document, see 0004, [i.e. an outputting means for outputting at least one of the image of the one surface of the document subjected to the skew correction, see also 0080]).

Referring to claim 6, Kawakubo teaches a non-transitory recording medium storing a plurality of instructions ([0028,image forming 1103 of fig 1,  see also as shown in fig.1-9, the image-reading unit 110 includes [0038] the reading sensor 124 is a scanner whose type examples include a contact image sensor (CIS) and a charge coupled device CCD]), when executed by one or more processors, cause the processors to perform an image correction method comprising: 
controlling a first reading device ([124 of fig 2]) to read an image of one surface of a document ([controller 150 of fig 1]); controlling a second reading device , ([126 of fig 3]) to read an image of other surface of the document ([R of fig 1]); detecting a first skew angle of skew in the read image of the one surface of the document; ([0095]the image adjuster 152c may correct the image data by changing an inclination for changing the read image according to an area in which a skew angle of the image of the document R is detected]);
performing skew correction on the image of the one surface of the document based on the detected first skew angle of the skew in the image of the one surface of the document; ([0095]the image adjuster 152c may correct the image data by changing an inclination for changing the read image according to an area in which a skew angle of the image of the document R is detected]);
forming a second skew angle for the image of the other surface of the document, the second skew angle corresponding to reverse of the detected first skew angle of the skew in the image of the one surface of the document; ([see 0094, [the image adjuster 152c changes the inclination for correcting the read image based on the first trailing edge skew angle α1b to second trailing edge skew angle α2b in an area of the document R corresponding to a period of time from the trailing edge of the document R leaving the detection area of the detection sensor 122 to the trailing edge of the document R leaving the reading area of the reading sensor 124 (that is, a period of time from FIG. 7B to FIG. 7D),
performing the skew correction on the image of the other surface of the document based on the formed second skew angle for the image of the other surface of the document; (00123 [the registration rollers 116R to temporarily stop the conveyance of the document R to correct the skew of the document R when it is determined that the document R will deviate from the conveyance width]), and 
outputting at least one of the image of the one surface of the document subjected to the skew correction and the image of the other surface of the document subjected to the skew correction, ([detect skew of a document or the like and correct image data generated by reading the document, see 0004, [i.e. an outputting means for outputting at least one of the image of the one surface of the document subjected to the skew correction, see also 0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677